COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 VASILE MARINCASIU AND STACY                   §
 MARINCASIU,                                                No. 08-12-00288-CV
                                               §
                  Appellants,                                On Appeal from the
                                               §
 v.                                                          348th District Court
                                               §
 STEPHEN C. DRILLING,                                      of Tarrant County, Texas
                                               §
                  Appellee.                                 (TC# 348-249594-10)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment.   We therefore reverse the judgment of the court below and render in favor of

Appellants, in accordance with this Court’s opinion. We further order that Appellants recover

from Appellee all costs of this appeal, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF APRIL, 2014.

                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.